DETAILED ACTIONS
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Allowable Subject Matter
Claims 1, 2, 5-14, 17-24, 26, 27 and 29 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art fails to teach an apparatus of Claims 1, 8, 10, 12, 20, 22, 24 and 27 that specifically comprises the following:
-- The instant application is deemed to be directed to a non-obvious improvement over the admitted prior art of the instant application and the invention patented in Pat. No. US 2013/0223251, US 2019/0103908 and US 2019/0141693. 
The improvement comprises:
US 2013/0223251 is considered as the closest prior art that teaches a method of wireless communication by a base station (BS), comprising: 
determining a set of downlink transmission (TX) beams (Fig.6 step 614 and para.99 and 102) for simultaneous transmissions to or from a user equipment (UE) (para.99, where the BS 600 plans to send multiple streams to the MS 605 at the same time over multiple beams, the BS 600 may choose the BS TX beams based on the beamforming capability of the 
signaling to the UE an indication of the TX beams (Fig.6 step 615 and para.99, 102, where the BS 600 sends a notification of the determination (i.e. the notification of the determination is considered as indication) to the MS 605 as control information); and 
transmitting simultaneously via the TX beams (para.99 and 102, where the BS 600 may ensure that the information streams are sent over so that the MS 605 can receive them at the same time over multiple RX beams. Also refer to Fig.5A (para.100)); and 
receiving, from the UE, feedback information related to the TX beams (Fig.6 step 613 and para.97).

US 2019/0103908 teaches a method of wireless communication by a base station (BS) (Fig.3 element 301), comprising: 
signaling, to a user equipment (UE) (Fig.3 element 302), an indication (Fig.3 steps 331 $341 and para.33) of a plurality of transmission configuration indicator (TCI) states associated with antenna ports (para.36) to be used to transmit channel state information reference signals (CSI-RSs) simultaneously via transmission (TX) beams (Fig.4 elements 410-440, where the TCI states 1 and 2 are related to CSI-RS#16 and CSI-RS#20); 

transmitting (Fig.3 steps 331 & 341 and para.33), to the UE, simultaneously the CSI-RSs via the TX beams (Fig.4 elements 410-440, where the TCI states 1 and 2 are related to CSI-RS#16 and CSI-RS#20 that are transmitted to UE simultaneously); and 
receiving, from the UE, feedback information based on the CSI-RSs (Fig.3 step 351 and para.33, where UE 302 performs corresponding UL transmission based on the configuration and the beam indication.); and 
signaling, to the UE, another indication of the feedback information associated with the CSI-RSs (Fig.3 step 341 and para.33, where the beam indication can refer to purely DL RS that related to CSI-RS# (Fig.4 step 40 and para.34)), wherein the feedback information comprises a rank (para.32, where BS needs to determine multiple UL BPLs for higher rank transmission and send the BPLs information to UE).

US 2019/0141693 teaches a PDSCH transmission that the gNB can transmit one "transmission configuration indication" field in the scheduling DCI to indicate one TCI state out of up to 8 TCI states that are activated in a MAC-CE message (para.298).  Each codepoint of DCI field "transmission configuration indication" can indicate one TCI state from those up to 8 TCI states that activated in a MAC-CE message 

With regard Claims 1, 12, 24 and 27, US 2013/0223251 in view of US 2019/0103908 and further in view of US 2019/0141693 fails to teach the limitation of "wherein at least one of the TCI states indicates at least one of at least one first reference signal for determining spatial reception parameters associated with the TX beams or at least one second reference signal for tracking the TX beams;" as recited in claims 1, 12, 24 and 27, respectively.

With regard Claims 8 and 20, US 2013/0223251 in view of US 2019/0103908 and further in view of US 2019/0141693 fails to teach the limitation of "wherein at least one of the TCI states comprises at least one of a first identifier of at least one reference signal for determining spatial reception parameters associated with the TX beams, a second identifier of a single-beam TCI state for determining the spatial reception parameters associated with the TX beams, a third identifier of a multi-beam TCI state for determining the spatial reception parameters associated with the TX 

With regard Claims 10 and 22, US 2013/0223251 in view of US 2019/0103908 and further in view of US 2019/0141693 fails to teach the limitation of "wherein the indication is provided via a multi-beam spatial relationship between the TX beams used by the UE on an uplink (UL) resource;" as recited in claims 10 and 22, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Reference(s) US 2019/0297637 is cited because they are put pertinent to the UNIFIED UL AND DL BEAM INDICATION. However, none of references teach detailed connection as recited in claim. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ted M. Wang whose telephone number is (571) 272-3053.  The examiner can normally be reached on M-F, 7:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on 571-272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Ted M Wang/
Primary Examiner, Art Unit 2633